 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARDO L. GUTIERREZ-PILOTO,                     No. 2:18-cv-1637 DB
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    THOMAS D. HOMAN, et al.,
15                       Respondent.
16

17          Petitioner is a detainee of the Bureau of Immigration and Customs Enforcement (“ICE”)

18   proceeding pro se with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

19   Petitioner claims he is being indefinitely detained by ICE in violation of his substantive and

20   procedural due process rights. (ECF No. 1.) Respondent was ordered to respond to the petition.

21   (ECF No. 6.) Respondent filed notice that petitioner was no longer confined and requested the

22   petition be dismissed as moot. (ECF No. 9.)

23          The jurisdiction of federal courts is limited to “actual, ongoing cases or controversies.”

24   Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). Article III requires a case or

25   controversy in which a litigant has a personal stake in the outcome of the suit throughout all

26   stages of federal judicial proceedings and has suffered some actual injury that can be redressed by

27   a favorable judicial decision. Iron Arrow Honor Society v. Heckler, 464 U.S. 67, 70-71 (1983).

28   A petition for writ of habeas corpus becomes moot when it no longer presents a case or
                                                       1
 1   controversy under Article III, § 2 of the Constitution. Wilson v. Terhune, 319 F.3d 477, 479 (9th

 2   Cir. 2003).

 3            A petition for writ of habeas corpus is moot where a petitioner’s claim for relief cannot be

 4   “‘redressed by a favorable decision of the court issuing a writ of habaes corpus.’” Burnett v.

 5   Lampert, 432 F.3d 996, 1000-01 (9th Cir. 2005) (quoting Spencer v. Kemna, 523 U.S. 1, 7

 6   (1998)). Because the petitioner has been released, the court can provide no further relief, and will

 7   recommend that the petition be dismissed as moot. Picrin-Peron v. Rison, 930 F.2d 773, 776 (9th

 8   Cir. 1991).

 9            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

10   randomly assign a district judge to this case.

11            IT IS HEREBY RECOMMENDED that this action be dismissed as moot because

12   petitioner is no longer in custody.

13            These findings and recommendations will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

15   after being served with these findings and recommendations, plaintiff may file written objections

16   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

17   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

18   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

19   F.2d 1153 (9th Cir. 1991).

20   Dated: November 13, 2018
21

22

23

24
     DLB:12
25   DLB:1/Orders/Prisoner.Habeas/guti1637.dism

26
27

28
                                                        2
